Citation Nr: 1611927	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  13-27 716	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and K.P.


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel

INTRODUCTION

The Veteran has active duty service from December 1982 to February 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.  

A hearing was held before a Veterans Law Judge in July 2015.  A transcript was prepared and added to the record.  The Veterans Law Judge who conducted the hearing is unavailable to participate in the decision.  In November 2015 the Board sent the Veteran a letter informing him that he had the right to appear before another Veterans Law Judge.  In February 2016 the Veteran returned the form indicating that he did not want another hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran asserts that he has PTSD as the result of multiple stressors that occurred during active duty service.  In a July 2012 Memorandum, the RO concluded that the Veteran had not provided enough information regarding his stressors to submit a request for verification to the United States Army and Joint Services Records Research Center (JSRRC).  However, at the Board hearing in July 2015 the Veteran provided additional information regarding his claimed stressors.  Specifically, the Veteran described an incident in early 1987 where he was hit by an air missile while he was in a plane, and that missile killed one of his buddies.  The Veteran also described witnessing a helicopter collision in 1990 which killed most of the people involved, including several female Reserves.  In light of this new information, the Board finds that remand is warranted to attempt to corroborate the Veteran's reported in-service stressors.
Additionally, the Veteran underwent VA examination in connection with his claim in August 2012, and at the time he was diagnosed with agoraphobia without history of panic disorder and adjustment disorder with anxiety, and the VA examiner opined that it was less likely that his current functioning was affected by his military service.  The Veteran was not diagnosed with PTSD as his psychological testing scores did not meet the required level.  Since then the Veteran has received mental health treatment but he has not received a definitive diagnosis of PTSD.  However, the Veteran testified at the Board hearing that his VA physician, Dr. D. Williams, noted that the Veteran had symptoms consistent with PTSD.  There is an undated report submitted in July 2015 that confirms this testimony.  As such, the Board finds that the RO should obtain an additional examination and opinion regarding the etiology of any acquired psychiatric disorder, including PTSD, diagnosed during the pendency of the appeal in light of Dr. Williams' notation of the Veteran's symptoms.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Finally, as the Veteran receives continuous treatment through VA, the Board finds the RO should obtain all VA records dated from July 2015 to the present.

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the record VA treatment records for the Veteran dated from July 2015 to the present.  All actions to obtain the requested records should be documented fully in the claims file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

2.  Contact the Veteran to give him another opportunity to provide any additional specific information he may have concerning his claimed stressors, to include an approximate two-month time frame for each.  Advise him that, if possible, he should provide names of other individuals who were also present and witnessed or knew of his claimed stressor incidents, or who can confirm his proximity to them.

3.  Take all appropriate steps to verify the Veteran's claimed stressors, to include those noted in the Veteran's hearing testimony.  Forward a copy of the Veteran's available military personnel records, together with the stressor information that has been obtained, to the JSRRC, and ask that the JSRRC provide any additional information available regarding the Veteran's stressors.  Determine if the stressors either (1) relate to a fear of hostile military or terrorist activity and are consistent with the places, types, and circumstances of his service; or (2) do not involve fear of hostile military or terrorist activity and have been sufficiently corroborated or verified.  All actions to verify the alleged stressors should be fully documented in the record.  If the information provided by the Veteran lacks sufficient specificity to be verified, make a formal finding to that effect.

4.  Then, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any acquired psychiatric disability, to include PTSD.  The claims file should be made available to the examiner in conjunction with the examination.  Any medically indicated tests should be accomplished, and all pertinent symptomatology and findings must be reported in detail.  

Based on a review of the evidence, to include the VA treatment records and lay statements, specifically the statement by Dr. Williams, the examiner should render any relevant diagnoses pertaining to an acquired psychiatric disability.  If PTSD cannot be diagnosed, the examiner should specifically state which diagnostic criteria are not met.  For each diagnosed acquired psychiatric disability, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that the acquired psychiatric disability had its onset during active duty, manifested to a compensable degree within one year following active duty, or is otherwise related to active duty.  

If PTSD is diagnosed, the examiner must indicate the specific stressor or stressors that led to the PTSD.  
 If any of the Veteran's stressors are verified or relate to a fear of hostile military or terrorist activity, and the Veteran is diagnosed with PTSD, the examiner should opine as to whether the stressors are adequate to support a diagnosis of PTSD and, if so, whether the Veteran's symptoms are related to the claimed stressors.

In providing the requested opinions, the examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  

A complete rationale for any opinion expressed, to include citation to specific medical documents and clinical findings must be included in the report.

5.  After all development has been completed, re-adjudicate the claim of entitlement to service connection for an acquired psychiatric disorder, to include PTSD.  If the benefit sought on appeal is not granted to the fullest extent, issue the Veteran and his representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




